AMENDMENT # 1 TO ASSET PURCHASE AGREEMENT

        This Amendment to Asset Purchase Agreement (this “Agreement”) originally
contemplated for closing on February 19, 2002 (“the Execution Date”), by and
between Project 1000, Inc., a Nevada corporation with a place of business at 668
North 44th Street, Suite 248, Phoenix, Arizona 85008 (“P1”), on the one hand,
and Fan Energy, Inc., a Nevada corporation, with a place of business at 11811
North Tatum Blvd. Suite 3031, Phoenix, AZ 85028 (“FEI”), on the other hand.

        The Asset as defined in section 2.4 of the Agreement is P1‘s “Digital
Content Cloaking Technology™", known as MediaClôQ™ or MediaMaker™ (“P1
Technology”), which is a set of methodologies that are designed to work together
to thwart illegal copying or ripping of optical media that complies to IEC 90608
Redbook standards.

        The purpose of this Amendment is to extend to Execution and Effective
Date of the Agreement to May 3, 2002.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duly authorized representatives, effective as of the date
first above written.

        PROJECT 1000, INC.                                                  
                                                           FAN ENERGY, INC.


        ____________________________                               
                                                         
____________________________
       By: William H. Whitmore                                                
                                                        By: Al Golusin
        Its: President                                                
                                                                           Its:
Secretary